Case: 19-10214   Date Filed: 08/16/2019   Page: 1 of 7


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10214
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:18-cr-00036-WS-B-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

ROBIN BARNARD WILLIAMS,

                                                        Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (August 16, 2019)



Before WILSON, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:
                  Case: 19-10214      Date Filed: 08/16/2019        Page: 2 of 7


       Robin Williams appeals the district court’s denial of his motion to suppress

evidence.1 He contends that the district court erred in denying his motion to

suppress because it incorrectly concluded that the officer’s questions to him—i.e.,

where a firearm was located in a home—prior to giving him Miranda 2 warnings

fell within the public safety exception to the Miranda requirement.

       “With regard to the motion to suppress, we review the district court’s factual

findings for clear error and its legal conclusions de novo.” United States v.

Newsome, 475 F.3d 1221, 1223 (11th Cir. 2007). We construe facts “in the light

most favorable to the prevailing party below.” Id. at 1224. “The individual

challenging the search bears the burdens of proof and persuasion.” Id. (quotation

omitted).

       Custodial interrogation generally “cannot occur before a suspect is warned

of his . . . rights against self-incrimination.” Id. (citing Miranda, 384 U.S. at 445).

An “interrogation” for Miranda purposes is defined as “any words or actions on

the part of the police (other than those normally attendant to arrest and custody)

that the police should know are reasonably likely to elicit an incriminating



       1
          Following the district court’s denial of Williams’s motion to suppress, he pled guilty
pursuant to a plea agreement. In the written plea agreement, both parties agreed that Williams
reserved the right to appeal the district court’s denial of his motion to suppress. Both parties on
appeal agree that the district court’s lack of consent to this conditional plea was harmless and we
can still address the merits of Williams’s appeal. We agree with the parties.
       2
           Miranda v. Arizona, 384 U.S. 436 (1966).
                                                 2
               Case: 19-10214     Date Filed: 08/16/2019    Page: 3 of 7


response from the suspect.” Rhode Island v. Innis, 446 U.S. 291, 301 (1980).

However, the Supreme Court has carved out a “narrow exception to Miranda for

situations where there is a threat to public safety.” Newsome, 475 F.3d at 1224

(citing New York v. Quarles, 467 U.S. 649, 657-58 (1984)).

      We have previously explained the public safety exception to Miranda and

the case it arose out of, Quarles, as follows:

      The public safety exception allows officers to question a suspect
      without first Mirandizing him when necessary to protect either
      themselves or the general public. For example, in Quarles, an armed
      suspect ran into a crowded supermarket where he was apprehended by
      the police. The officers searched the suspect and found an empty
      shoulder harness. Without first giving the Miranda warnings, they
      asked him where he had put the gun. The suspect told the officers that
      the gun was under some empty cartons in the store, and the gun was
      recovered. The Court determined that even though the suspect was
      handcuffed and posed no threat to the officers when questioned, the
      interrogation was permissible because the gun created a clear danger
      to the public. The Court held that the need for answers to questions in
      a situation posing a threat to the public safety outweighs the need for
      the prophylactic rule protecting the Fifth Amendment’s privilege
      against self-incrimination.

Id. at 1224-25 (citing and quoting Quarles, 467 U.S. at 651-52, 655-59) (emphasis

added; internal citations and quotation omitted).

      Although the name to the exception implies that it is only available when

officers are concerned for the general public, “[t]he exception to Miranda also

applies where there is a threat to the officers rather than the public.” Id. (citing

Quarles, 467 U.S. at 659). Under the public safety exception to Miranda, “both a


                                           3
               Case: 19-10214     Date Filed: 08/16/2019    Page: 4 of 7


defendant’s statement—and the physical evidence recovered as a result of that

statement—may be admitted into evidence at trial.” Id. (quotation omitted). The

Supreme Court explained in Quarles “that the availability of [the public safety]

exception does not depend upon the motivation of the individual officers

involved,” and that “where spontaneity rather than adherence to a police manual is

necessarily the order of the day, the application of the [public safety] exception . . .

should not be made to depend on post hoc findings at a suppression hearing

concerning the subjective motivation of the arresting officer.” Quarles, 467 U.S.

at 656.

      We have not had many opportunities to apply the public safety exception. In

Newsome, we held that public safety exception to Miranda applied when officers

entered a motel room under the impression that there were at least two people in

the room, the officers knew that they were dealing with a possibly armed and

violent felon, and there was a very rapid sequence of events. Id. at 1225. There

the officers questioned the defendant about “whether anything or anyone else was

in the room right after the officers ordered him to the ground and while he was

being secured,” and once the defendant informed officers that there was a gun in

the room, they asked where the gun was. Id. at 1223, 1225. At the same time

other officers were securing the room and had a reason to suspect that there was

another person present, and thus, we stated that officers “reasonably believed that


                                           4
              Case: 19-10214     Date Filed: 08/16/2019    Page: 5 of 7


they were in danger, and they acted accordingly to protect themselves and other

motel guests in making the arrest.” Id. We also concluded that although the

officer’s initial question was broad, we did not find it problematic because “[a]n

officer is not expected to craft a perfect question in the heat of the moment.” Id.

      Similarly, in United States v. Spoerke, 568 F.3d 1236, 1249 (11th Cir. 2009),

we held that an officer’s questions directed to the defendant fell within the public

safety exception to the Miranda requirement. In Spoerke, an officer pulled over a

vehicle with four occupants, and, during the traffic stop, the officer observed

several items that led him to believe that the individuals were involved in a

burglary. Id. at 1241. The officer also saw a food bag on the floorboard of the

vehicle that contained two duct-taped balls with a green string attached, which he

suspected to be improvised explosive devices. Id. After asking all the occupants

to exit the car and frisking them, the officer asked the occupants, without providing

Miranda warnings, what the devices were, to which the defendant responded that

they were “pipe bombs.” Id. The officer then asked what the devices were made

out of, and the defendant responded that they were made out of PVC. Id. We held

that the officer’s questions fell within the public safety exception because the

officer’s questions “were designed to discern the threat the bombs presented to the

officer and the nearby public,” and because “[t]he threat posed by two pipe bombs

in a vehicle on a city street outweighs the need for the prophylactic rule protecting


                                          5
               Case: 19-10214     Date Filed: 08/16/2019    Page: 6 of 7


the Fifth Amendment’s privilege against self-incrimination.” Id. at 1249

(quotation omitted).

      Here, the district court did not err in applying the public safety exception to

Officer Bryant’s questions to Williams regarding the location of firearm. As an

initial matter, the district court considered the subjective motives of Officer Bryant,

to a certain extent, in deciding whether the public safety exception applied.

However, the Supreme Court has made clear that the subjective motives of the

officers are not to be considered in determining the applicability of the public

safety exception to a certain set of facts, but rather the inquiry is an objective one.

      Nonetheless, a pure objective view of the officer’s questions leads to the

same result. Officer Bryant’s questions as to the location of the firearm were

proper to protect himself, his fellow officer, and the other individuals on the scene,

and thus fell within the public safety exception. Officer Bryant explained that he

and his partner were dispatched to a domestic dispute and that there was a weapon

present. He explained that more than one officer is typically dispatched to

domestic disputes for safety reasons. Both officers testified, and the video

evidence showed, that there were multiple people at the house, including young

children, some of whom were upset that Williams was being arrested. The officers

testified that the complaining party, who remained at the scene, was beginning to

grow agitated with Williams’s children. Finally, when she informed officers that


                                           6
              Case: 19-10214      Date Filed: 08/16/2019   Page: 7 of 7


there was a gun in the house, Officer Bryant immediately asked Williams if he

knew where it was located because the complaining party was looking for it and

“little kids [were] in the house.” He did not ask Williams if it was his gun, where

the gun came from, or how he obtained the gun, but only if he knew the gun’s

location. Although the officers did not initially inquire as to the whereabouts of

the firearm when they first arrived, despite the dispatch report stating that there

was a weapon present, they did respond quickly to an evolving situation that,

although not initially hostile upon their arrival, began to become more hostile. The

Supreme Court has emphasized that “in a kaleidoscopic situation . . . where

spontaneity rather than adherence to a police manual is necessarily the order of the

day, the application of the [public safety] exception . . . should not be made to

depend on post hoc findings at a suppression hearing concerning the subjective

motivation of the arresting officer.” Quarles, 467 U.S. at 656. Accordingly,

Officer Bryant acted accordingly to protect the safety of all individuals present,

and thus we affirm.

      AFFIRMED.




                                           7